DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on November 4, 2019.  Claims 1 – 20 are pending and examined below.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 does not further limit the subject matter of claim 1 upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  The following rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance. (See 84 Fed. Reg. 50 (Jan. 7, 2019).
Statutory Category
Do claims 1 and 14 fall into one of four of the statutory categories?  Yes. The preamble of claims 1 and 14 recite a method, and the body of each claim positively recites a series of method steps.  Therefore, claims 1 and 14 are each directed to a process.
Does claim 16 fall into one of four of the statutory categories?  Yes.  The preamble of claim 16 recites an apparatus.  The body of claim 16 recites at least one physical element that forms part of the claimed apparatus.  Therefore, claim 16 is directed to an apparatus.

	Step 2A – Prong 1
Do claims 1 and 16 recite a judicial exception?  Yes.  The determining a local window corresponding to a current position of the mobile object in a global area,42Atty. Dkt. No. 9587SI-000382-US and determining a target velocity of the mobile object based on output data of a neural network limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performances of the limitations in the mind but for the recitation of generic computer component(s). That is, other than reciting “by processing circuitry”, as is the case for claim 1, or “processing circuitry; and a memory comprising an instruction to be read by the processing circuitry, wherein when the instruction is executed by the processing circuitry, the processing circuitry is configured to”, as is the case for claim 16, nothing in the claims preclude the determining steps from practically being performed in the human mind/visually.  For example, but for the processing circuitry language, the claims encompass the user manually/visually performing the determining steps.  As such, these limitations are mental processes.

Does claim 4 recite a judicial exception?  Yes.  The determining a global path in the global area between the current position and a global goal in the global area based on the global cost map limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers a performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by the processing circuitry” nothing in the claims preclude the determining step from practically being performed in the human mind/visually.  For example, but for the processing circuitry language, the claim encompasses the user manually/visually determining a global path in the global area between the current position and a global goal in the global area based on the global cost map.  As such, this limitation is a mental process.

Does claim 14 recite a judicial exception?  Yes.  The determining a local window corresponding to a current position of the mobile object in a global area; and determining a target velocity of the mobile object based on output data of the neural network in response to an input of the input data, as drafted, are processes that, under their broadest reasonable interpretation, cover performances of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “by processing circuitry” nothing in the claims preclude the determining steps from practically being performed in the human mind/visually.  For example, but for the processing circuitry language, the claim encompasses the user manually/visually performing the determining steps.  As such, these limitations are mental processes.

Does claim 17 recite a judicial exception?  Yes.  The determining a global path in the global area between the current position and a global goal in the global area based on the global cost map limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers a performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “the processing circuitry is further configured to” nothing in the claims preclude the determining step from practically being performed in the human mind/visually.  For example, but for the processing circuitry language, the claim encompasses the user manually/visually determining a global path in the global area between the current position and a global goal in the global area based on the global cost map limitation.  As such, this limitation is a mental process.

Step 2A – Prong 2
Do claims 1 and 16 integrate the judicial exception into a practical application?  No.  The claims recite two additional elements: generating a local cost map indicating a probability of a collision of the mobile object with an obstacle in the local window; and generating a local goal map indicating a local path in the local window between the current position and a local goal in the local window.  The processing circuitry in both steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component(s). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, claims 1 and 16 are directed to the abstract idea.

Does claim 4 integrate the judicial exception into a practical application?  No.  Claim 4 does not recite any additional elements.  Claim 4 is directed to the abstract idea.

Does claim 14 integrate the judicial exception into a practical application?  No.  The claim recites one additional element: inputting to a neural network, by the processing circuitry, input data including a local cost map indicating a probability of a collision with an obstacle in the local window, a local goal map indicating a local path in the local window between the current position and a local goal in the local window, and a current velocity of the mobile object.  The processing circuitry in this step is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component(s).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, claim 14 is directed to the abstract idea.

Does claim 17 integrate the judicial exception into a practical application?  No.    Claim 17 recite two additional elements: generating a local cost map indicating a probability of a collision of the mobile object with an obstacle in the local window; and generating a local goal map indicating a local path in the local window between the current position and a local goal in the local window.  The processing circuitry in both steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component(s). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, claim 17 is directed to the abstract idea.



Step 2B 
Do claims 1, 4, 14, 16 and 17 provide an inventive concept?  No.  As discussed 
with respect to Step 2A Prong Two, the additional element(s) in the claim amount(s) to no more than mere instructions to apply the exception using generic computer component(s). The same analysis applies here in 2B, i.e., mere instructions to apply an exception using generic computer component(s) cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Thus, claims 1, 14 and 16 are ineligible.

Dependent claims 2, 3, 5 – 13, 15 and 18 – 20 are also ineligible because they do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements provided in claims 2, 3, 5 – 13, 15 and 18 – 20 are either recited at a high level of generality or amount to mere data gathering/distributing, which is a form of insignificant extra-solution activity.   Therefore, claims 1 – 20 are rejected under 35 U.S.C. § 101 as being directed to non- statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102012103847 A1 Noda (herein after “Noda” or “Noda publication") in view of U.S. Patent Application Publication No. 2019/0212453 A1  to Natroshvili et al. (herein after “Natroshvili et al.” or “Natroshvili et al. publication").
As to claims 1, 14 and 16,
the Noda publication discloses an apparatus for generating a local motion for 
a mobile object, the apparatus comprising: 
processing circuitry (10)(see Fig. 1); and 
a memory (13, 15) comprising an instruction to be read by the processing circuitry, wherein when the instruction is executed by the processing circuitry, the processing circuitry is configured to, 
determine a local window corresponding to a current position of the mobile object in a global area (see Abstract, where the “vehicle state information acquisition unit acquires vehicle state information”);  42Atty. Dkt. No. 9587SI-000382-US 
generate a local cost map indicating a probability of a collision of the mobile object with an obstacle in the local window (see Abstract, where the “collision probability map generation unit generates collision probability map that indicates a collision probability that the own vehicle collides with nearby object”); and
generate a local goal map indicating a local path in the local window between the current position and a local goal in the local window (see Abstract, where the Noda publication implicitly generates a local goal map indicating a local path in the local window between the current position and a local goal in the local window via the “vehicle state information acquisition unit acquir[ing] vehicle state information including . . . traveling direction of own vehicle”).
The Noda publication, however, fails to specifically disclose determining a target velocity of the mobile object based on output data of a neural network, the output data of the neural network based on an input of input data to the neural network, the input data including the local cost map, the local goal map, and a current velocity of the mobile object.
Determining a target velocity of a mobile object such as a vehicle based on output data of a neural network is old and well known, as demonstrated by the Natroshvili et al. publication who discloses “determin[ing] a target velocity of the vehicle along the path based on an output of the convolutional neural network and to control the vehicle according to the determined target velocity.”  (See Abstract.)(Emphasis added.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Noda publication to determine a target velocity of the mobile object based on output data of a neural network, the output data of the neural network based on an input of input data to the neural network, the input data including the local cost map, the local goal map, and a current velocity of the mobile object, as taught by the Natroshvili et al. publication, in order to control the mobile object according to the determined target velocity.

Claims 2 – 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the Noda publication in view of the Natroshvili et al. publication, and further in view of U.S. Patent Application Publication No. 2020/0401148 A1  to Hong et al. (herein after “Hong et al.” or “Hong et al. publication").
As to claims 2 – 5 and 17,
the modified Noda publication discloses the invention substantially as claimed, including the processing circuitry is further configured to, generate a global cost map indicating a probability of a collision of the mobile object with an obstacle in the global area based on map data.
The modified Noda publication, however, fails to specifically disclose generating the local cost map based on sensor data associated with an obstacle around the mobile object and the global cost map; and determining a global path in the global area between the current position and a global goal in the global area based on the global cost map.
The Hong et al. publication, on the other hand, discloses a map creator 222                         
configured to create a diffusion map for part of environment 200 (or global cost map) from captured sensor data for the part of environment 200.  The created diffusion map represents a local subset of environment 200 (or global cost map) around mobile robot 201 (a less complex space) within environment 200 (a more complex space). (See ¶33 – ¶34.)   Such disclosure suggests generating the local cost map based on sensor data associated with an obstacle around the mobile object and the global cost map, and determining a global path in the global area between the current position and a global goal in the global area based on the global cost map.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Noda publication to generate the local cost map based on sensor data associated with an obstacle around the mobile object and the global cost map, and determine a global path in the global area between the current position and a global goal in the global area based on the global cost map, as taught by the Hong et al. publication, in order to control the mobile object according to the determined target velocity.

Conclusion
Examiner's Note(s): The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art.  See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Preda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963).  Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art.  See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973).  Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references.  See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II. AJJ received e-mail messages including e-mail attachments shall be placed into this application’s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3666